Consolidated Financial Statements of CGI GROUP INC. For the three and six months ended March 31, 2009 and 2008 (unaudited) CGI GROUP INC. Consolidated Statements of Earnings For the three and six months ended March 31 (in thousands of Canadian dollars, except share data) (unaudited) Three months ended March 31 Six months ended March 31 2009 2008 2009 2008 $ Revenue 948,319 930,770 1,948,691 1,826,197 Operating expenses Costs of services, selling and administrative 795,886 780,479 1,632,963 1,531,074 Amortization (Note 8) 46,673 41,009 92,156 80,770 Interest on long-term debt 5,258 7,166 11,960 14,493 Other income (777) (950) (1,547) (2,585) Interest and other expenses 852 1,106 3,357 1,431 Foreign exchange (gain) loss (1,271) 899 2,513 479 846,621 829,709 1,741,402 1,625,662 Earnings from continuing operations before income taxes and non-controlling interest 101,698 101,061 207,289 200,535 Income tax expense 25,258 31,767 50,997 59,143 Non-controlling interest, net of income taxes 146 185 501 339 Earnings from continuing operations 76,294 69,109 155,791 141,053 Earnings (loss) from discontinued operations, net of income taxes 1,223 (324) 1,308 320 Net earnings 77,517 68,785 157,099 141,373 Basic earnings per share Continuing operations (Note 6c) 0.25 0.21 0.51 0.44 Discontinued operations - 0.25 0.21 0.51 0.44 Diluted earnings per share Continuing operations (Note 6c) 0.25 0.21 0.50 0.43 Discontinued operations - 0.25 0.21 0.50 0.43 Page 2 of 20 CGI GROUP INC. Consolidated Statements of Comprehensive Income For the three and six months ended March 31 (in thousands of Canadian dollars) (unaudited) Three months ended March 31 Six months ended March 31 2009 2008 2009 2008 $ Net earnings 77,517 68,785 157,099 141,373 Net unrealized gains on translating financial statements of self-sustaining foreign operations (net of income tax recovery) 23,416 61,330 159,073 53,665 Net unrealized losses on translating long-term debt designated as hedges of net investments in self sustaining foreign operations (net of income tax expense) (2,887) - (1,415) (538) Net unrealized (losses) gains on cash flow hedges (net of income tax recovery) (5,881) 536 (7,710) 340 Other comprehensive income (Note 9) 14,648 61,866 149,948 53,467 Comprehensive income 92,165 130,651 307,047 194,840 Consolidated Statements of Retained Earnings For the three and six months ended March 31 (in thousands of Canadian dollars) (unaudited) Three months ended March 31 Six months ended March 31 2009 2008 2009 2008 $ Retained earnings, beginning of period 1,003,303 816,073 923,721 752,847 Net earnings 77,517 68,785 157,099 141,373 Excess of purchase price over carrying value of Class A subordinate shares acquired (Note 6a) (1,157) (39,075) (1,157) (48,437) Retained earnings, end of period 1,079,663 845,783 1,079,663 845,783 Page 3 of 20 CGI GROUP INC. Consolidated Balance Sheets (in thousands of Canadian dollars)(unaudited) As at March 31, 2009 As at September 30, 2008 $ $ Assets Current assets Cash and cash equivalents (Note 2) 186,427 50,134 Accounts receivable 469,827 487,563 Work in progress 255,802 228,510 Prepaid expenses and other current assets 85,480 82,992 Income taxes 5,099 4,189 Future income taxes 26,387 34,031 Assets held for sale - 1,398 1,029,022 888,817 Capital assets 196,327 178,435 Intangible assets (Note 3) 543,964 543,312 Other long-term assets (Note 4) 65,769 45,677 Future income taxes 9,018 7,747 Goodwill 1,773,321 1,689,362 Total assets before funds held for clients 3,617,421 3,353,350 Funds held for clients 324,310 330,623 3,941,731 3,683,973 Liabilities Current liabilities Accounts payable and accrued liabilities 312,183 339,765 Accrued compensation 136,698 127,151 Deferred revenue 173,894 133,688 Income taxes 50,507 79,260 Future income taxes 33,285 25,529 Current portion of long-term debt 14,712 100,917 Liabilities held for sale - 657 721,279 806,967 Future income taxes 187,193 184,686 Long-term debt 300,644 290,174 Non-controlling interest 6,213 5,922 Other long-term liabilities 88,896 66,259 Total liabilities before clients’ funds obligations 1,304,225 1,354,008 Clients’ funds obligations 324,310 330,623 1,628,535 1,684,631 Shareholders’ equity Retained earnings 1,079,663 923,721 Accumulated other comprehensive loss (Note 9) (171,476) (321,424) 908,187 602,297 Capital stock (Note 6a) 1,325,233 1,319,672 Contributed surplus 79,776 77,373 2,313,196 1,999,342 3,941,731 3,683,973 Page 4 of 20 CGI GROUP INC. Consolidated Statements of Cash Flows For the three and six months ended March 31 (in thousands of Canadian dollars) (unaudited) Three months ended March 31 Six months ended March 31 2009 2008 2009 2008 $ Operating activities Earnings from continuing operations 76,294 69,109 155,791 141,053 Adjustments for: Amortization (Note 8) 52,398 46,528 103,383 92,778 Future income taxes 91 (11,560) 10,146 (23,361) Foreign exchange (gain) loss (439) 1,115 2,695 969 Stock-based compensation (Note 6b) 1,639 1,029 4,250 2,902 Non-controlling interest, net of income tax 146 185 501 339 Net change in non-cash working capital items 57,170 (60,477) (9,866) (47,714) Cash provided by continuing operating activities 187,299 45,929 266,900 166,966 Investing activities Business acquisitions (net of cash acquired) (Note 7c) - - (190) - Proceeds from sale of assets and businesses (net of cash disposed) (Note 7d) 3,340 - 4,991 - Purchase of capital assets (16,076) (14,450) (31,791) (29,452) Additions to intangible assets (15,342) (17,926) (26,950) (34,000) Decrease in other long-term assets - 973 - 1,208 Cash used in continuing investing activities (28,078) (31,403) (53,940) (62,244) Financing activities Use of credit facilities - 45,062 144,694 45,062 Repayment of credit facilities (107,097) (29,936) (157,505) (84,568) Repayment of long-term debt (Note 5) (106,785) (2,204) (109,118) (4,225) Proceeds on settlement of forward contracts (Note 5) 18,318 - 18,318 - Repurchase of Class A subordinate shares (net of share repurchase costs) (Note 6a) (2,401) (64,938) (4,218) (83,383) Issuance of shares 3,457 5,906 4,767 12,301 Cash used in continuing financing activities (194,508) (46,110) (103,062) (114,813) Effect of foreign exchange rate changes on cash and cash equivalents from continuing operations 5,699 7,814 26,234 5,328 Net (decrease) increase in cash and cash equivalents from continuing operations (29,588) (23,770) 136,132 (4,763) Net cash and cash equivalents (used in) provided by discontinued operations (19) (1,351) 161 (2,114) Cash and cash equivalents, beginning of period 216,034 107,123 50,134 88,879 Cash and cash equivalents, end of period (Note 2) 186,427 82,002 186,427 82,002 Interest paid 8,497 7,782 10,385 11,707 Income taxes paid 16,151 28,869 62,508 84,223 Non-cash transactions For the six months ended March 31, 2009 and 2008, significant non-cash transactions consisted of capital assets and intangible assets acquired for a net cost of $9,501,000 and $18,770,000, respectively, which were financed by long-term debt. Page 5 of 20 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and six months ended March 31, 2009 and 2008 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 1. Summary of significant accounting policies The interim consolidated financial statements for the three and six months ended March 31, 2009 and 2008 are unaudited and include all adjustments that management of CGI Group Inc. (the “Company”) considers necessary for a fair presentation of the financial position, results of operations and cash flows. The disclosures provided in these interim financial statements do not conform in all respects with the requirements of Canadian generally accepted accounting principles (“GAAP”) for annual consolidated financial statements; therefore, the interim consolidated financial statements should be read in conjunction with the annual consolidated financial statements of the Company for the year ended September 30, 2008. These interim consolidated financial statements have been prepared using the same accounting policies and methods of their application as the annual consolidated financial statements for the year ended September 30, 2008, except for new accounting policies adopted effective October1, Certain comparative figures have been reclassified to conform to the current period’s presentation. Change in accounting policies The Canadian Institute of Chartered Accountants (“CICA”) issued the following new Handbook Sections, which were effective for interim periods beginning on or after October1, 2008: i) Section 3064, “Goodwill and Intangible Assets”, replaces Section 3062, “Goodwill and Other Intangible Assets”, and Section 3450, “Research and Development Costs”. The Section establishes standards for the recognition, measurement and disclosure of goodwill and intangible assets. The provisions relating to the definition and initial recognition of intangible assets, including internally generated intangible assets, are equivalent to the corresponding provisions of International Financial Reporting Standards (“IFRS”). Section 1000, “Financial Statement Concepts”, was also amended to provide consistency with this new standard. As a result of the adoption of the standard, contract costs are now included in intangible assets. The new required disclosures have been included in Note 3, Intangible Assets. ii) Section 1400, “General Standards of Financial Statement Presentation”, includes requirements to assess and disclose the Company’s ability to continue as a going concern. The adoption of this new section did not have an impact on the Company’s consolidated financial statements. In addition, on
